225 Ga. 378 (1969)
169 S.E.2d 125
LANSKY
v.
BRANNON et al.
25243.
Supreme Court of Georgia.
Argued June 12, 1969.
Decided June 16, 1969.
Rehearing Denied July 10, 1969.
*379 Saul Blau, for appellant.
Grizzard & Simons, Eugene R. Simons, for appellees.
DUCKWORTH, Chief Justice.
This is a suit for specific performance and for an apportionment of the purchase price in which the property is accurately described in the petition, yet the contract of sale shows the land to be conveyed in "1st District, 2nd Section, Fulton County, Georgia Land Lot 485, containing 26 acres, according to Fulton County Tax Assessors filed book. $90 was the total taxes for 1964," with a drawing on the contract of "26A," "L. L. 485," shown to be at the southwest intersection of "Mansell Road" and "Hwy 19" by reason of an arrow showing "N," with dimensions on all four sides, only one of which has the surveyor's abbreviation, "'," for feet. The land is to be sold for a definite sum, and is sold by the tract, with no size shown since the drawing is not to any scale and the dimensions are not accurately given. On demurrer the petition is construed in accordance with the exhibit, or sale contract, and not the accurate description contained in the pleadings. See Scenic Heights Development Corp. v. Harry, 219 Ga. 253 (132 SE2d 711), and citations contained therein. Clearly, the land, which is the subject matter of the sale, is located in Land Lot 485, 1st District, 2nd Section, Fulton County, Georgia, and probably contains 26 acres according to the Fulton County Tax Assessors filed book with a total tax paid in 1964 of $90. Conceding it has a starting point at the southwest corner of Mansell Road and Highway 19, in said land lot, district, section and county in Georgia, its actual dimensions thereafter cannot be ascertained since it is more or less a certain distance for four sides which may well be in feet, inches, chains, yards, or some other measurement, and the court cannot order specific performance of a contract containing an indefinite and vague description of land. Bruce v. Strickland, 201 Ga. 526 (40 SE2d 386); Rogers v. Manning, 203 Ga. 771 (48 SE2d 527); Smith v. Ga. Industrial Realty Co., 215 Ga. 431 (111 SE2d 37). The petition was subject to general demurrer, and the court did not err in sustaining it and dismissing the action, since neither specific performance nor apportionment can be ordered.
Judgment affirmed. All the Justices concur.